Citation Nr: 0719308	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  04-32 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for pes planus.  

2.  Entitlement to an initial compensable rating for 
epididymitis of the left testicle.

3.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from August 1958 until August 
1960.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a July 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.

The issues of entitlement to an initial compensable 
evaluation for an initial compensable evaluation for 
bilateral hearing loss and service connection for pes planus 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The veteran's epididymitis of the left testicle is productive 
of complaints of pain with atrophy of the left testis; there 
is no evidence of long term drug therapy or recent 
hospitalizations.


CONCLUSION OF LAW

1.  The criteria for entitlement to an initial compensable 
evaluation for epididymitis of the left testicle have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.115b, Diagnostic Codes 7523, 
7525 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of May 2003, September 2003, and January 2005 letters from 
the agency of original jurisdiction (AOJ) to the appellant.  
The letter informed the appellant of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  Such notice did 
not inform the veteran of the law pertaining to disability 
ratings or effective dates.  ).  In this regard, the Board 
acknowledges that in Sanders v. Nicholson, No. 06-7001 (Fed. 
Cir. May 16, 2007), the Federal Circuit held that any error 
by VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that 
once an error is identified by the Veterans Court, the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  See also Simmons v. Nicholson, 
No. 06-7092 (Fed. Cir. May 16, 2007).   In the present case, 
there is no indication that the appellant was denied a 
meaningful opportunity to participate effectively in the 
processing of his claims.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also associated with 
the claims folder are reports of VA post service treatment 
and examination.  Additionally, the record contains the 
veteran's statements in support of his claim.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  


Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
claim for an increased rating and no further development is 
required to comply with the duty to assist.  Essentially, all 
available evidence that could substantiate the claim has been 
obtained.  There is no indication in the file that there are 
additional relevant records that have not yet been obtained.



Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Increased rating- epididymitis of the left testicle

The veteran is claiming entitlement to an initial compensable 
evaluation for epididymitis of the left testicle.  At the 
outset, the Board notes that an appeal from the initial 
assignment of a disability rating, such as this case, 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Throughout the rating period on appeal, the veteran's 
epididymitis has been rated as noncompensable pursuant to 
38 C.F.R. § 4.115b, Diagnostic Code 7523 (2006).  Under that 
Code section, a noncompensable evaluation is warranted where 
the evidence demonstrates complete atrophy of one testis.  To 
be entitled to the next-higher 20 percent rating, the 
evidence must show complete atrophy of both testes.  

In the present case, VA examination in July 2003 indicates 
that the veteran's atrophy involves the left testicle.  There 
is no showing of bilateral testicular atrophy such as to 
warrant the next-higher 20 percent rating under Diagnostic 
Code 7523 and in fact, service connection is not in effect 
for any involvement of the right testicle.

The Board has also considered whether any alternate 
Diagnostic Codes might entitle the veteran to a higher rating 
here.  In this regard, Diagnostic Codes 7525 provides that 
chronic epididymo-orchitis is to be rated as urinary tract 
infection.  Under the provisions of 38 C.F.R. § 4.115a a 10 
percent rating is warranted for urinary tract infection when 
there is log-term drug therapy, 1-2 hospitalizations per year 
and/or requiring intermittent intensive management.  In this 
case, there is no evidence of long term drug therapy or 
hospitalizations or intermittent intensive management of 
symptoms.  Thus, the requirements for a compensable rating 
are not satisfied.  38 C.F.R. § 4.31.  

The July 2003 VA examination also indicated that over the 
past year the veteran had been unable to obtain or sustain an 
erection.  In this regard, it is noted that special monthly 
compensation based on loss of use of a creative organ was 
granted in a July 2003 rating decision.  As such, this 
symptomatology has already been recognized and is not for 
consideration at present under the rating schedule.  

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.


ORDER

An initial compensable rating for epididymitis of the left 
testicle is denied.


REMAND

The veteran is claiming entitlement to service connection for 
pes planus and the report of examination for separation from 
service does report the presence of pes planus in the third 
degree.  Under such circumstances, it would be consistent 
with the duty to assist to afford the veteran a current 
podiatric examination in connection with his claim.

In a November 2004 rating decision, the veteran was awarded 
service connection for bilateral hearing loss.  He was 
assigned a noncompensable evaluation effective April 3, 2003.  
In a December 2004 communication, the veteran clearly 
expressed his disagreement with the assignment of a 
noncompensable rating.  He indicated his desire for a 30 
percent rating for "hearing loss with dizziness and 
staggering (vertigo)."  While an August 2005 rating action 
adjudicated and denied a claim of entitlement to service 
connection for vertigo, the veteran's request for a higher 
rating for his bilateral hearing loss was never addressed.  
Indeed, the evidence of record does not reflect that a 
statement of the case (SOC) has been issued in response to 
the veteran's December 2004 notice of disagreement with his 
initial rating for bilateral hearing loss, pursuant to 38 
C.F.R. § 19.26 (2006).

In the past, the Board has referred such matters back to the 
RO for appropriate action.  However, the Court has indicated 
that the proper action is to REMAND the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) ("Thus, the next step was for the RO to issue 
an SOC on the denial of the ... claim, and the Board should 
have remanded that issue to the RO, not referred it there, 
for issuance of that SOC.")  

Accordingly, the issue of entitlement to an initial 
compensable evaluation for bilateral hearing loss is hereby 
REMANDED for the following action:


1.  The veteran should undergo an 
examination of his feet in order to 
ascertain the nature and severity of any 
foot disability present.  All indicated 
tests and x-ray examinations should be 
conducted.  The claims folder should be 
made available to the examiner for 
review.  

2.  Thereafter, the RO should 
readjudicate the issue of service 
connection for pes planus and should also 
take appropriate action, including 
issuance of a SOC, on the appeal 
initiated by the veteran from the 
November 2004 rating decision, which, in 
pertinent part, granted a noncompensable 
rating for bilateral hearing loss.  The 
veteran and his representative should be 
clearly advised of the need to file a 
substantive appeal if the veteran wishes 
to complete an appeal from that 
determination.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


